Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Response to Election/Restriction filed on May 3, 2022 is acknowledged.
3.	Claims 22-37 are pending in this application.

Priority
4.	The priority to KR 10-2012-0050529, 10-2012-0050533, 10-2012-0071989, 10-2012-0104144 and 10-2012-0104207 have been filed with US application No. 14/400321.

Restriction
5.	Applicant’s election without traverse of Group 1 (claims 22-36) and the election of SEQ ID NO: 108 as the species of the peptide, and central or peripheral nervous system related disease as the subgenus, and multiple sclerosis as the species in the reply filed on May 3, 2022 is acknowledged. Restriction is deemed to be proper and is made FINAL in this office action. Claim 37 is withdrawn from consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected invention, there being no allowable generic or linking claim. A search was conducted on the elected species, a peptide consisting of SEQ ID NO: 108, and this appears to be free of prior art. A search was conducted on another species, SEQ ID NO: 149, and prior art was found. Claim 23 is withdrawn from further consideration as being drawn to nonelected species. Claims 22 and 24-36 are examined on the merits in this office action. 
Objections
6.	The abstract is objected to for the following minor informality: 
	Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

In the instant case, the abstract recites, “The present invention relates to a peptide...” at line 1 of the abstract. Further, at line 2, the abstract recites, "more specifically, the method is directed to..." Furthermore, at lines 6-7, the abstract recites, "The present invention also relates to..." Applicant should correct these informalities. See MPEP 608.01(b). For example, the first sentence of the abstract may be amended to recite, “A peptide with anti-inflammatory activity…is described.”
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01.

7.	Claim 36 is objected for the following: Claim 36 appears to have spelling errors. For example, at line 7, the claim recites, “…Crone’s disease…” Applicant is required to correct this error.

Rejections
35 U.S.C. 112(b)
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claims 22, 25 and 31-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
10.	Claim 22 recites, “A composition comprising a peptide having anti-inflammatory activity, wherein the peptide comprises…(b) at least one amino acid sequence having at least 80% sequence identity with an amino acid sequence defined in (a), or (c) a fragment of the amino acid sequence defined in (a) or (b).” It is unclear what amino acid contents and fragment of the peptide sequences are required to have the same function as SEQ ID NOs: 2-100, SEQ ID NOs: 102-116, SEQ ID NOs: 118-145, SEQ ID NOs: 147-179. For example, some of the peptide sequences are tripeptide (see e.g., SEQ ID NO: 120). Thus, it is unclear what amino acid fragment of the tripeptide would have the same function as the tripeptide. Would the amino acid alanine have the same function? Therefore, the metes and founds of the claim is unclear. Because claims 31-36 depend from indefinite claim 22 and do not clarify the point of confusion, they must also be rejected under 35 U.S.C. 112, second paragraph.
11.	Claims 22 and 25 recite, “…at least one amino acid sequence selected from SEQ ID NO: 2 to SEQ ID NO: 100…” (claim 22) and “…the peptide consists of any one amino acid sequence of SEQ ID NO: 2 to 100…” The metes and bounds of the claims are unclear since the transitional phrase “selected from the group consisting of” is missing from the claims. Claims 22 and 25 can be interpreted as comprising more than what is recited in the claims. Therefore, the claims are indefinite. Applicant may overcome the rejection by amending the claims to recite the transitional phrase “selected from the group consisting of”.
12.	Claim 36 recites parenthetical expression “(for example, allergies…)” throughout the claim. The metes and bounds of claim 36 is rendered vague and indefinite by the parenthetical recitation of “(for example, allergies…)” because it is unclear as to whether the limitation is part of the instant claimed subject matter. See MPEP 2173.05(d). 
13.	Regarding claim 36, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). 


35 U.S.C. 112(a)
14.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

15.	Claims 22, 24 and 31-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The courts have stated:
	“To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention."   Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997); In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of  ordinary skill in the art to recognize that [the inventor] invented what is  claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using 	"such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention."   Lockwood, 107 F.3d at 	1572, 41 USPQ2d at 1966.” Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.

The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application. These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient.” MPEP 2163. 
Further, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim. In Regents of the University of California v. Eli Lilly & Co., the court stated:

	“A written description of an invention involving a chemical genus, like a description of a chemical species,  'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials.  Fiers, 984 F.2d at 1171, 25 USPQ2d at 1606; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284-85 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a  genus. . . .").  Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.

The MPEP further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is “not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.”  MPEP 2163. The MPEP does state that for generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. MPEP 2163. If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. See MPEP 2163.  Although the MPEP does not define what constitute a sufficient number of representative, the Courts have indicated what do not constitute a representative number species to adequately describe a broad generic. In Gostelli, the Court determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872 F.2d at 1012, 10 USPQ2d at 1618.  
	
In the instant case, the claims are drawn to a composition comprising a peptide having anti-inflammatory activity, wherein the peptide comprises: (a) at least one amino acid selected from SEQ ID NO: 2 to SEQ ID NO: 100…(b) at least one amino acid sequence having at least 80% sequence identity with an amino acid sequence defined in (a), or (c) a fragment of the amino acid sequence defined in (a) or (b), and an anti-inflammatory composition comprising the peptide according to claim 22. The generic statements “a fragment of the amino acid sequence defined in (a) or (b)” do not provide ample written description for the compounds since the claims do not describe a single structural feature. The specification does not clearly define or provide examples of what qualify as compounds of the claimed invention.  
As stated earlier, the MPEP states that written description for a genus can be achieved by a representative number of species within a broad generic.  It is unquestionable claim 22 is broad generics with respect all possible peptide fragments encompassed by the claims. The possible structural variations are limitless to any class of peptides and peptide fragments, and make up the class of peptide. It must not be forgotten that the MPEP states that if a peptide is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is “not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.”  MPEP 2163.  Here, though the claims may recite some functional characteristics, the claims lack written description because there is no disclosure of a correlation between function and structure of the compounds beyond compounds disclosed in the examples in the specification. Moreover, the specification lack sufficient variety of species to reflect this variance in the genus since the specification does not provide any examples of what peptides are encompassed within at least 80% sequence identity to the peptides, and peptide fragments thereof. The specification is void of organic molecules that functions as a peptide-like molecule that qualify for the functional characteristics claimed as a peptide or a peptide-like molecule or other peptidic molecules that can form peptide bonds, and other synthetic peptide or peptide-like molecule that can function as peptides/ amino acids. 
The specification discloses sequences 1-180 (SEQ ID NOs: 1-180). SEQ ID NO: 180 is a 1132mer protein isolated from Homo sapiens. SEQ ID NO: 1 has the sequence EARPALLTSRLRFIPK. Instant SEQ ID NO: 2 has the sequence REARPALLTSRLRFIPK; instant SEQ ID NO: 3 has the sequence HREARPALLTSRLRFIPK; instant SEQ ID NO: 90 has the sequence EAR. The working example describes PEP-1 (SEQ ID NO: 1) (see examples). Instant claim 22 encompasses fragments of ALL peptide sequences, thus, a fragment of a tripeptide encompasses an amino acid or a dipeptide sequences. The working example only describes SEQ ID NO: 1 (see examples). The specification does not describe what amino acids are required to maintain the anti-inflammatory function. Description of SEQ ID NOs: 2-179 is not sufficient to encompass numerous other peptides that belong to the same genus. For example, there are varying lengths, varying amino acid compositions, and numerous distinct qualities that make up the genus. There is not sufficient amount of examples provided to encompass the numerous characteristics of the whole genus claimed.  
Yampolsky et al (Genetics, 2005, 170: 1459-1472) teach the exchangeability rate of amino acid substitutions (see Table 3). Each amino acid substitution can drastically alter the peptide’s functionality and property.
From the teachings of Yampolsky et al, the amino acid substitutions can have drastic effect on the function and property of the protein(s).  
The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention.   See In re Wilder, 736 F.2d 1516, 1521,  222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does  "little more than outlin[e] goals appellants hope the claimed invention  achieves and the problems the invention will hopefully ameliorate").  Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.

16.	Claims 33-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treatment of certain inflammatory disease that include central or peripheral nervous system related diseases, including Alzheimer’s disease, does not reasonably provide enablement for TREATMENT and PREVENTION of ALL inflammatory diseases that include central or peripheral nervous system related diseases, including Alzheimer’s disease.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
The factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988). Among these factors are: (1) the nature or the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary. When the above factors are weighed, it is the examiner’s position that one skilled in the art could not practice the invention without undue experimentation.

(1) The nature of the invention and (5) The breadth of the claims:
	      The invention is drawn to a composition and an anti-inflammatory composition for the treatment or prophylaxis of inflammatory diseases, including central or peripheral nervous system related diseases, including Alzheimer’s disease, for example. 

(2) The state of the prior art:
           	In regards to “prophylaxis of inflammatory diseases, wherein the disease is central or peripheral nervous system related diseases, including Alzheimer’s disease”, the Merck manual indicates Alzheimer’s disease is chronic, global, usually irreversible deterioration of cognition. The main types of Alzheimer’s disease are: vascular dementia, Lewy body dementia, frontal-temporal dementias, and HIV-associated dementia (see Merck manual, “Dementia”, Etiology and Classification, 2nd paragraph). Furthermore, Alzheimer’s disease causes progressive cognitive deterioration and is characterized by senile plaques, beta-amyloid deposits, and neurofibrillary tangles in the cerebral cortex and subcortical gray matter (see Merck manual in Dementia under “Alzheimer’s disease”).  Furthermore, the Merck manual indicates that most cases are sporadic, with late onset and unclear etiology (see Merck manual, “Alzheimer’s disease”, Etiology and Pathophysiology). Since symptoms, signs are similar to those of other dementia, distinguishing Alzheimer’s disease from other dementias is difficult (see Merck Manual, “Alzheimer’s disease”, Symptoms, Signs, and Diagnosis).
           Furthermore, Mattson MP (Nature, 2004, 430: 631-639) indicates that the risk of Alzheimer’s disease (AD) dramatically increases in individuals beyond the age of 70 (see p. 631, left column, 1st sentence). The vast majority of cases of AD are sporadic, they do not run in families…molecular genetic analyses suggest that there are likely many genes that influence one’s susceptibility to AD (see p. 633, left column, 2nd paragraph). Additionally, Mattson indicates that although drugs can temporarily improve memory, at present there are no treatments that can stop or reverse the inexorable neurodegenerative process (see abstract). 
It is well known in the art that A precursor protein (APP) can reside at neuron and glial cell surfaces or undergo proteolytic processing into secreted fragments (see for example, Perez et al, The Journal of Neuroscience, 1997, 17(24): 9407-9414 and Mattson MP, Nature, 2004, 430: 631-639). Mattson indicates that central to the disease is altered proteolytic processing of the APP resulting in the production and aggregation of neurotoxic forms of A. Neurons that degenerate in AD exhibit increased oxidative damage, impaired energy metabolism and perturbed celluar calcium homeostasis (see p. 631, left column, last couple sentences from 1st paragraph). Further, Mattson indicates that APP is widely expressed in cells throughout the body where the amount produced is influenced by the developmental and physiological state of the cells (see p. 632, left column, 1st sentence of 1st paragraph). A peptide is located at the cell surface with part of the peptide embedded in the membrane (see p. 632, left column, last part of 2nd sentence and Figure a on p. 632, right column). Further, Mattson indicates that the normal functions of APP are not fully understood, but increasing evidence suggests it has important roles in regulating neuronal survival, neurite outgrowth, synaptic plasticity and cell adhesion (see p. 632, left column, 1st sentence of 3rd paragraph). Mattson additionally indicates that the initial experiments showing that synthetic fragments of A can kill cultured neurons led to a series of studies that have revealed the chemical and cell biological bases for the synaptic dysfunction and death of neurons in AD (see, p. 632, right column, 1st sentence of 1st paragraph).
Schenk et al (Nature, 1999, 400: 173-177) indicates that transgenic mouse, which overexpresses mutant human APP (amino acid 717 is Phe instead of Val), progressively develops many of the neuropathological hallmarks of AD in an age- and brain-region-dependent manner (see p. 174, left column, 1st paragraph). Schenk et al investigated the effects of immunization against amyloid-plaque-related proteins on the development of AD-like neuropathology in young PDAPP mice and indicates that immunization with A42 resulted in almost complete prevention of amyloid- deposition (see p. 174, right column, 1st sentence of 1st paragraph). Quantitative imaging of the amyloid- burden in the hippocampus was utilized to verify the near-total reduction achieved in A42-treated animals (see p. 174, right column). Brain sections from A42-treated mice were immunostained with thioflavin S to rule out the possibility that the lack of immunohistochemically detectable plaques was due to competition by the de novo anti-A antibodies produced by the animals (see p. 174, right column).
However, the prior arts do not describe how to measure the “reduced levels of A peptide in a mammal”. Mattson discloses that APP is widely expressed in cells throughout the body where the amount produced is influenced by the developmental and physiological state of the cells (see p. 632, left column, 1st sentence of 1st paragraph) and that the normal functions of APP are not fully understood, but increasing evidence suggests it has important roles in regulating neuronal survival, neurite outgrowth, synaptic plasticity and cell adhesion (see p. 632, left column, 1st sentence of 3rd paragraph). Since APP, which comprises the A peptide, is being expressed throughout the body and plays important roles, it would be difficult to measure the amount of the peptide in a mammal. The prior arts investigate the plaque formation on the brains (see Mattson and Schenk), and most of the analysis were quantitative and looking at the cross sections of the brain.
 Additionally, the Merck manual indicates that most cases are sporadic, with late onset and unclear etiology (see Merck manual, “Alzheimer’s disease”, Etiology and Pathophysiology). Since symptoms, signs are similar to those of other dementia, distinguishing Alzheimer’s disease from other dementias is difficult (see Merck Manual, “Alzheimer’s disease”, Symptoms, Signs, and Diagnosis). And since art recognizes that there is no cure for AD, as indicated by Mattson (although drugs can temporarily improve memory, at present there are no treatments that can stop or reverse the inexorable neurodegenerative process). 
	        The art provide guidance to how to measure the A plaques on the brain, but do not provide guidance as how to measure the levels of A peptides in mammals. However, none of the prior arts provide guidance as how to determine individuals who are susceptible to Alzheimer’s disease.

(3) The relative skill of those in the art:
           The relative skill of those in the art is high.

(4) The predictability or unpredictability of the art:
	Applicant’s activity is based on the determination of predicting those who are susceptible to all central or peripheral central nervous system related diseases, including Alzheimer’s disease. Since the activity is based on determining the patient population that is susceptible to all central or peripheral central nervous system related diseases, including Alzheimer’s disease, the predictability in the art is low. This is due to the fact that the art has recognized the difficulty in determining the patient population who are susceptible to all central or peripheral central nervous system related diseases, including Alzheimer’s disease. 
            	The claims do not identify the patient population, therefore, the claims imply that anyone can be protected against all central or peripheral central nervous system related diseases, including Alzheimer’s disease. Furthermore, since the claims do not identify the patient population, all of the A peptide can be reduced from everybody. However, the Applicant has not shown who will be susceptible to all central or peripheral central nervous system related diseases, including Alzheimer’s disease, and the population who need reduction in A peptide. There are too many variables between the experimentation, thus, it clearly shows the unpredictability of the art.

(6) The amount of direction or guidance presented and (7) The presence or absence of working examples:
	         Specification discloses synthesis of PEP-1 (SEQ ID NO: 1) (see Example 1), and the anti-inflammatory activity of PEP-1 (SEQ ID NO: 1). SEQ ID NO: 1 has the sequence EARPALLTSRLRFIPK. Instant SEQ ID NO: 108 has the sequence LLTSRL. The working example 2 discloses the TNF- inhibitory effect of SEQ ID NOs: 2-176 (see paragraphs [0156]-[0164]).  The working example 3 discloses the analysis of inflammatory response induced by amyloid- protein (see paragraphs [0169]-[0191]). 
The specification has not provided guidance in the way of a disclosure to how to determine individuals that need protection against all central or peripheral nervous system related diseases, including Alzheimer’s disease. There is no clear guidance as to how to determine the patient population. It is unclear what patient population would develop inflammatory disease that include all central or peripheral nervous system related diseases, including Alzheimer’s disease, more guidance is necessary. Since the prior art is still unclear as to who are susceptible to inflammatory diseases that include all central or peripheral nervous system related diseases, including Alzheimer’s disease, more guidance is necessary. 

(8) The quantity of experimentation necessary:
Since it is uncertain to predict the patient population who are susceptible for inflammatory diseases that include central or peripheral nervous system related diseases, including Alzheimer’s disease, and the Applicant have not provided the appropriate time frame at which the compound should be administered, one of ordinary skill in the art would be burdened with undue “painstaking experimentation study” to determine if the claimed peptides would be effective in protecting a mammal against inflammatory diseases that include central or peripheral nervous system related diseases, including Alzheimer’s disease.

35 U.S.C. 102
17.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
18.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


19.	Claim(s) 22 and 24-35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brix et al (US 2011/0318380, pub date, 12/29/2011, filed with IDS).
20.	Brix et al teach a peptide comprising instant SEQ ID NO: 149 (see SEQ ID NO: 40323). Brix et al teach a peptide having 9 residues that comprises instant SEQ ID NO: 149, LLRSRLR), meeting the limitation of instant claims 22, 24-28, 30-35. Brix et al teach that the peptides derived from telomerase (see paragraph [2223]), meeting the limitation of instant claim 31.
With respect to the limitation of the preamble of claims 22, 24-31 and 32-35, “A composition comprising…” and “An anti-inflammatory composition comprising…”, please note that MPEP 2111.02 II states “a preamble generally is not limiting when the claim body describes a structurally complete invention such that deletion of the preamble phrase does not affect the structure or steps of the claimed invention.” In the instant case, the preamble does not affect the structure of the peptide in the composition. The preamble in this case recites a statement of purpose or use, and therefore was not treated as a claim limitation. 
In regards to claims 32-35, the claims recite an intended use. Please note that it is regarded that "intended use" of a composition or product will not further limit claims drawn to a composition or product. See, e.g., Ex parte Masham, 2 USPQ2d 1647 (1987) and In Re Hack 114, USPQ 161. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim limitation. Kim reference teaches a composition comprising the peptide as an active ingredient, therefore, the peptide of the composition is the same. Thus, the intended use recitations, “An anti-inflammatory composition” and “ for treatment or prophylaxis” do not further limit the claims of a composition or product. 
Additionally, since the peptide of Brix et al comprises instant SEQ ID NO: 149 , the peptide of Brix et al would inherently have the same function and activity as instant peptides. The MPEP § 2112 states: “Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the Examiner presents evidence or reasoning tending to show inherency, the burden shifts to the Applicant to show an unobvious difference ‘[t]he PTO can require an Applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same...[footnote omitted].” The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)).” Since the reference teaches all of the active components of instant claims, i.e., a peptide comprising instant SEQ ID NO: 149, the reference anticipates instant claims 22 and 24-35.


Improper Markush
21.	  Claims 22 and 24-36 are rejected on the judicially created basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F. 2d 716, 721-22 (CCPA 1980) and Ex parte Hazumi, 3 USPQ 2d 1059, 1060 (BPAI 1984). The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature. The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons: The peptides claimed do not share a common core structure. For example, the elected species, SEQ ID NO: 108, has the peptide sequence LLTSRL. SEQ ID NO: 109 has the peptide sequence LTSR. SEQ ID NO: 90 has the peptide sequence EAR. SEQ ID NO: 120 has the sequence ARP, and so on. These sequences do not share a common core sequence. Additionally, the inflammatory diseases claimed in claim 36 do not share a common core patient population, and common core cells and/or organs. 
In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims(s) share a substantial structural feature as well as a common use that flows from the substantial structural feature. This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. § 134 and 37 CFR 41.31 (a)(1) (emphasis provided).

	
CLOSEST ART
22.	The closest art to instant SEQ ID NO: 108 is Kim reference (US 2015/0343095). Kim reference teaches a peptide comprising any one amino acid sequence of SEQ ID NOs: 2-178, a fragment of any one sequence of SEQ ID NOs: 2-178, or a peptide having above 80% homology with the sequence and a composition comprising the same (see abstract). SEQ ID NO: 108 of Kim reference is exactly the same as instant SEQ ID NO: 108 (see SEQ ID NO: 108). Kim reference teaches that the peptide may be 30 or less amino acids (see paragraph [0018]). Kim reference teaches that the peptide fragment may be 3 or more (see paragraph [0017]). Kim reference teaches that the peptides are derived from human telomerase reverse transcriptase enzyme (see paragraph [0001]). Kim reference priority date of 09/19/2012. Therefore, it is not a prior art document.


CONCLUSION
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE HA whose telephone number is (571)272-5982. The examiner can normally be reached Monday-Thursday 5:00 am- 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIE HA/Primary Examiner, Art Unit 1654